            Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 1 of 16 PAGEID #: 8

ProSe 14(Rev, 12/16)Complaint for Violation ofCivil Rights (Prisoner)



                                       United States District Court
                                                                        for the

                                                           US' _District of           V\[ O
                                                                   A          Division



                                                                                  Case No.
                                                                                                     1:20CV40Z n I
                                                                                              (to befilled in by the Clerk's Office)

                            Plainliff(s)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
please write "see attached" in the space and attach an additional
                                                                                                                            "O
page with thefull list ofnames.)                                                                                =S:«'>C:
                                                                                                                I-n
                                                                                                                             •
                                                                                                                                 •"T**

                                                                                                                                         mci:
                                                                                                                                 -<
                                                                                                                2n-!<.o
                                                                                                                            ro
                                                                                                                            CD
                                                                                                                =C7"n
          Sge i-\Wad\ec\                                                                                                    Tt
                                                                                                                            3C
                            Defendant(s)                                                                                    CJ

(Write thefull name ofeach defendant who is being sued Ifthe
names ofall the defendants cannot fit in the space above, please                                                §5^         CD


write "see attached" in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)



                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                             (Prisoner Complaint)


                                                                        NOTICE


    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Underthis rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A tiling may include only, the last fourdigits of a social security number; theyear of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for yourcomplaint to be filed, it must be accompanied by the filing feeor an application to proceed in
    forma pauperis.




                                                                                                                                         Page 1 of 11
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 2 of 16 PAGEID #: 9
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 3 of 16 PAGEID #: 10
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 4 of 16 PAGEID #: 11
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 5 of 16 PAGEID #: 12
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 6 of 16 PAGEID #: 13
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 7 of 16 PAGEID #: 14
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 8 of 16 PAGEID #: 15
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 9 of 16 PAGEID #: 16
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 10 of 16 PAGEID #: 17
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 11 of 16 PAGEID #: 18
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 12 of 16 PAGEID #: 19
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 13 of 16 PAGEID #: 20
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 14 of 16 PAGEID #: 21
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 15 of 16 PAGEID #: 22
Case: 1:20-cv-00402-TSB-KLL Doc #: 1-1 Filed: 05/20/20 Page: 16 of 16 PAGEID #: 23
